Citation Nr: 1547754	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  10-10 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for colon polyps, claimed as secondary to hemorrhoids.

2.  Entitlement to service connection for rectal cancer, claimed as secondary to hemorrhoids.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

These matters initially came before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO, among other things, denied the Veteran's claims for entitlement to service connection for rectal cancer and polyps.  In December 2008, after receiving additional evidence, the RO confirmed and continued its denials.

In August 2014, the Veteran testified during a hearing at the Montgomery RO before the undersigned; a transcript of that hearing is of record.

In March 2015, the Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development.  For the reasons indicated below, the AOJ complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Colon polyps were neither caused nor aggravated by service-connected hemorrhoids.

2.  Rectal cancer was neither caused nor aggravated by service-connected hemorrhoids.


CONCLUSIONS OF LAW

1.  Colon polyps are not proximately due to, the result of, or aggravated by service-connected hemorrhoids.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  Rectal cancer is not proximately due to, the result of, or aggravated by service-connected hemorrhoids.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  VA provided pre-adjudication notice to the Veteran in March 2008 of the information and evidence needed to substantiate and complete his service connection claims to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  Although the Veteran was not specifically informed how to establish service connection on a secondary basis, the statements of the Veteran's representative during the Board hearing reflect that he had actual knowledge of what was required to do so.  See Board Hearing Transcript, at 4-5 (reflecting the Veteran's contention that the colon polyps and rectal cancer were caused or aggravated by the hemorrhoids).  Any error in this regard was therefore harmless.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007) (VCAA errors are harmless where the Veteran has actual knowledge of what is required to establish entitlement to the benefit sought). 

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims and affording the Veteran a VA examination and opinion.  In March 2015, after granting entitlement to service connection for hemorrhoids, the Board remanded the claims for entitlement to service connection for colon polyps and rectal cancer for an examination and opinion as to whether these disabilities were caused or aggravated by the now service-connected hemorrhoids.  The examination took place in April 2015 and an addendum opinion was requested and obtained in May 2015.  For the reasons indicated below, the examination and addendum are adequate to decide the claim even though the VA examiner did not specifically reference "aggravation" in his opinion, and the AOJ therefore substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall).

Moreover, during the August 2014 Board hearing, the undersigned explained the issues on appeal, asked questions to suggest the submission of evidence that may have been overlooked, and left the claims file open for 60 days in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal.

Analysis

While service connection is warranted where a current disability resulted from an injury or disease incurred in or aggravated by active military service, 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).  This latter provision was added as part of an amendment intended to bring VA regulations into conformance with Allen v. Brown, 7 Vet. App. 439 (1995), and limit the circumstances in which VA would concede aggravation.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).

In its March 2015 decision, the Board found that the Veteran's preexisting hemorrhoids were aggravated by service.  The Veteran claims that his hemorrhoids either caused or aggravated his colon polyps and rectal cancer.  He does not claim that his colon polyps or rectal cancer are otherwise related to service.  The dispositive issue in this case is therefore whether the Veteran's colon polyps and rectal cancer are proximately due to, the result of, or aggravated by the now service-connected hemorrhoids.  In its March 2015 remand, the Board instructed that the Veteran be afforded a VA examination after which the examiner should indicate whether the Veteran's rectal cancer or polyps were either caused or aggravated by the hemorrhoids.  Such an examination took place in April 2015.

The only medical opinion on this question is that of the April 2015 VA examiner.  The examiner reviewed the claims file and noted the Veteran's long history of hemorrhoids.  He also noted the Veteran's prior colonoscopy in 2000 (it was actually in late 1999) and removal of a cancerous rectal tumor at that time, with no history of recurrence.  The examiner indicated that the current hemorrhoids were mild or moderate, with no external hemorrhoids, skin tags only, no scars, and no other pertinent physical findings, complications, conditions, signs and/or symptoms, related to the hemorrhoids.  The examiner concluded that the hemorrhoids were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  His rationale was that clear evidence exists that the hemorrhoids were diagnosed and treated while on active duty, and that "there is no evidence in the literature or in patient's history to support any connection between the occurrence of hemorrhoids and the occurrence of rectal cancer."  A May 2015 deferred rating decision and examination request reflect that the AOJ found this opinion to be inadequate because the examiner did not address the colon polyps, did not address whether there were any residuals of rectal cancer and colon polyps, and did not answer the precise question posed by the Board regarding both causation and aggravation.

In May 2015, the VA examiner provided an addendum opinion in which he referenced the prior examination and opinion, and added, "re possible relationship between history of hemorrhoids and possible occurrence of cancerous rectal polyps/ tumors:  there is no evidence in medical literature that supports any relationship or connection between the occurrence of hemorrhoids and the occurrence of any colorectal cancer or polyp disorders."

The Board finds the examination and addendum opinion to be adequate for the following reasons.  Although in determining that the Veteran's colon polyps and rectal cancer were unrelated to service, the examiner referenced the lack of an in-service injury, event, or illness, the VA examiner's rationale reflects that the predominant reason for finding no relationship to service was that there was no evidence in either the medical literature or the Veteran's history to support a connection between the occurrence of hemorrhoids and the occurrence of rectal cancer.  In his addendum, the examiner elaborated to indicate that there was no evidence supporting "any relationship or connection between the occurrence of hemorrhoids and the occurrence of any colorectal cancer or polyp disorders."  Although the examiner did not specifically reference aggravation and referred to the lack of relationship between the "occurrence" of hemorrhoids and rectal cancer or polyps, reading the opinion as a whole and in the context of the evidence of record, the Board finds that it is broad enough to encompass aggravation.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  The examiner's references to the lack of recurrence of rectal cancer, the mild to moderate nature of the hemorrhoids, and the lack of other pertinent physical findings, complications, conditions, signs and/or symptoms, related to the hemorrhoids, combined with his broad language indicating a lack of "any relationship or connection" between the hemorrhoids and rectal cancer or polyp disorder reflects that he was indicating that there was no relationship or connection between them at all, and therefore that the hemorrhoids neither caused the other claimed disabilities nor aggravated them.

In these circumstances, the lack of use of the specific term "aggravation" does not warrant a finding that the entire opinion was inadequate.  In Kittrell v. Shinseki, No. 08-3001, 2010 WL 4671873 (Vet. App. Nov. 10, 2010) (mem. dec.), the United States Court of Appeals for Veterans Claims (Court) addressed the argument that a medical opinion was inadequate because it was not stated in the precise terms found in 38 C.F.R. § 3.310.  The Court rejected this argument, and held, "It is not required that a medical opinion regarding secondary service connection be stated in the precise terms found in § 3.310 to be considered adequate. To the contrary, this Court has emphasized that a physician's choice of language is not error where, as here, his opinion is unambiguous and sufficient to comply substantially with the purpose for which it was sought."  Id. at *2.  The Court also held that the Board's decision relying on this opinion was not rendered inadequate "simply because the examiner did not use the 'magic words' of proximate causation."  Id.  The Court's decision was affirmed by the United States Court of Appeals for the Federal Circuit and the Board finds its reasoning persuasive.  See Kittrell v. Shinseki, No. 2011-7102, 464 Fed. Appx. 902, 2012 WL 884871 (Fed. Cir. Feb 17, 2012) (unpublished order).  See also El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (considering the possibility that language in a medical opinion could be considered to address aggravation without specifically using that word, but rejecting the argument on the facts of that case); Chavez v. McDonald, No. 13-2886, 2014 WL 4662475 (Vet. App. Sept. 22, 2014) (mem. dec.) (opinion on secondary service connection adequate even though it did not specifically say "not aggravated," because read as a whole it encompassed aggravation); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  As the examination and addendum opinion thus made the ultimate determination required by the Board's March 2015 remand instructions, it substantially complied with the Board's remand instructions.   See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

The Board has also considered the general lay statements of the Veteran and his representative indicating that his hemorrhoids caused or aggravated his rectal cancer or polyps.  To the extent that the Veteran and his representative are competent to opine on this complex medical question, see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"), the Board finds the specific, reasoned opinion and addendum of the April 2015 VA examiner as discussed above to be of greater probative weight than the general lay assertions of the Veteran and his representative.

Finally, there is no other theory of entitlement that has been reasonably raised by the evidence of record.  The Veteran does not contend, and the evidence does not reflect, that colon polyps or rectal cancer manifested in service, that rectal cancer manifested within the one year presumptive period, that either disorder manifested until many years thereafter, or that the Veteran has colon polyps or rectal cancer that is otherwise related to service.  See 38 C.F.R. §§ 3.303(b) (discussing chronicity and continuity of symptomatology), 3.309(a) (reflecting that malignant tumors are chronic diseases); 3.303(d) (service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service).  See also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").  Thus, although the Board in its March 2015 remand requested an opinion as to whether the colon polyps or rectal cancer were otherwise related to service, any error in not answering this question was harmless and did not render the examination and opinion non-compliant.

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for colon polyps and rectal cancer.  The benefit of the doubt is therefore not for application and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for colon polyps, claimed as secondary to hemorrhoids, is denied.

Entitlement to service connection for rectal cancer, claimed as secondary to hemorrhoids, is denied.




____________________________________________
S. C. KREMBS 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


